UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1455


TERRI L. SWITZER,

                  Plaintiff – Appellant,

THOMAS L. SWITZER,

                  Movant – Appellant,

          and

E.B., A Minor; H.B., A Minor,

                  Plaintiffs,

          v.

CREDIT ACCEPTANCE CORPORATION,

                  Defendant – Appellee,

          and

L & K RECOVERY,

                  Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:09-cv-00042-sgw-jgw)


Submitted:   July 14, 2010                    Decided:   July 30, 2010


Before NIEMEYER, KING, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Terri L. Switzer, Thomas L. Switzer, Appellants Pro Se. Barry
Dorans, Stephen Patrick Pfeiffer, WOLCOTT, RIVERS & GATES,
Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Thomas     Switzer       appeals    the    district        court’s    order

denying    his    motion     for    joinder.        Terri    Switzer       appeals    the

district court’s order denying her Fed. R. Civ. P. 60(b) motion

for reconsideration.         For the reasons that follow, we affirm.

            Terri Switzer filed a complaint in the district court

against     Credit    Acceptance       Corporation          (“Credit       Acceptance”)

alleging violations of the Fair Debt Collections Practices Act,

15 U.S.C. § 1692 (2006) (“FDCPA”) and asserting state law claims

stemming from the repossession of a vehicle purchased by her

husband, Thomas Switzer.              Thomas Switzer previously brought a

similar action against Credit Acceptance, though his claims were

ultimately       submitted    to     binding    arbitration       pursuant       to   an

arbitration agreement.             Switzer v. Credit Acceptance Corp., No.

5:08-cv-00071 (W.D. Va. Sept. 2, 2009).                  Following the district

court’s grant of summary judgment in favor of Credit Acceptance

in   the   underlying      case,     Thomas    Switzer       filed     a     motion   for

joinder and a motion for reconsideration.                      The district court

denied     Thomas    Switzer’s       motion     for    joinder,        and    liberally

construed his motion for reconsideration as Terri Switzer’s.

            Thomas    Switzer       argues     on   appeal     that     the    district

court erred in denying his motion for joinder.                         We review for

abuse of discretion.           See Watson v. Blankinship, 20 F.3d 383,

389 (10th Cir. 1994); see also National Union Fire Ins. Co. v.

                                          3
Rite    Aid    of   S.C.,      Inc.,    210 F.3d 246,   250    (4th Cir. 2000)

(district court’s order joining necessary party is reviewed for

abuse of discretion); Davis v. Va. Commonwealth Univ., 180 F.3d
626, 627 (4th Cir. 1999) (district court’s order denying motion

to amend is reviewed for abuse of discretion).

               Thomas Switzer’s claims had already been ruled upon in

arbitration by the time he moved for joinder.                      Thus, we find the

district court did not abuse its discretion in concluding that

Switzer    could       not    attempt    to       relitigate     his    own    claims    by

claiming the right to join his spouse’s case.

               Terri Switzer challenges the district court’s denial

of her Fed. R. Civ. P. 60(b) motion for reconsideration.                                 We

have reviewed the record and finding no error, we affirm for the

reasons       stated    by    the    district       court.       Switzer       v.    Credit

Acceptance Corp., No. 5:09-cv-00042-sgw-jgw (W.D. Va. Apr. 7,

2010).        We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented     in    the    materials

before    the    court       and    argument      would    not   aid    the    decisional

process.

                                                                                    AFFIRMED




                                              4